ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_02_EN.txt. 842

SEPARATE OPINION OF JUDGE RANJEVA
[Translation]
I voted in favour of the Judgment for two reasons:

— on the legal basis of the proceedings: the solution adopted by the
Court is the only possible one. It was necessary and sufficient that
one of the grounds relied upon by the Respondent in its preliminary
objection should be dismissed to ensure that the jurisdiction of the
Court was founded.

— on the structure of the operative paragraph: by adjudicating, in one
single paragraph, on the fate reserved for the claim filed by the Appli-
cant, the Judgment respects the distinction which must be drawn
between the preliminary objection stricto sensu on the one hand, in
other words, the incidental claim submitted by the Respondent with a
view to having the principal claim set aside and, on the other hand,
the grounds set out in support of the preliminary objection. But
the structure adopted for operative paragraph 55 of the Judgment
will facilitate an understanding of the various decisions which are
part of it.

However, the reference to Article X of the 1955 Treaty (see I below)
can be criticized owing to the legal problems associated with a danger of
possible confusion in interpreting the Judgment in relation to the Court’s
title of jurisdiction (II); owing also to the actual relations between pre-
liminary objections and the merits (III); and owing to the question of
prejudging the issue in an interlocutory judgment (IV).

I. REFERENCE TO ARTICLE X OF THE 1955 TREATY

The reader may be somewhat confused by the operative paragraph of
the Judgment. For both the operative paragraph and the structure of the
reasoning can be interpreted as founding the jurisdiction of the Court on
the provisions of Article X, paragraph 1, of the 1955 Treaty, taken in
isolation. The Court rejects or accepts the objection on the basis of its
interpretation of Articles I, IV and X relied on. In quite rightly raising
the question whether the dispute before the Court fell within the provi-
sions of the compromissory clause, did the Court not go beyond the sub-
ject-matter stricto sensu of the incidental proceedings? This question
raises the problem of the Court’s actual title of jurisdiction.

43
OIL PLATFORMS (SEP. OP. RANJEVA) 843
IT. THE Court’s TITLE OF JURISDICTION

In this case, the Court’s title of jurisdiction is the compromissory
clause, whose terms present no problems of interpretation. Ratione
materiae, the compromissory clause refers expressis verbis to disputes
whose subject-matter is “the interpretation of the application” of the
1955 Treaty. The Court was therefore quite justified in not accepting
the concepts of a reasonable link, a condition which the Respondent
sought to argue. The case-law on this subject is consistent.

However, by questioning whether the dispute submitted to it fell within
the provisions of the compromissory clause, the Court transposed the
method it followed in the case concerning Application of the Convention
on the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia). Yet did it not go beyond the subject-matter
of the preliminary objection proceedings, by raising the problem of
the distinction between questions falling within the consideration of the
merits of the claim and questions which needed to be resolved at the
present stage of the proceedings?

III. OBrEcTIONS REGARDING JURISDICTION AND MATTERS OF SUBSTANCE

As a rule, it is the scope and purpose of preliminary objections that are
considered, not their intrinsic definition, for it is not easy to distinguish
between these preliminary matters and those relating to the merits when
a specific case is concerned. What counts is not to engage in theorizing
but to display sound practical sense: to settle the problems regarding
jurisdiction and to ensure that the defences on the merits of the parties in
contention are not adversely affected. A comparison between this Judg-
ment and the one in the case concerning Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia) raises the question of the scope of the ana-
lysis of the legal grounds derived from the Treaty Articles which the
Applicant claims have been breached. Indeed, there would appear to be
differences which need to be considered even though the situations of
law and of fact are neither identical nor transposable.

With all due respect to the Court, it must be observed that it has
wrongly applied the decision in the genocide case. The difference between
the two cases resides in the fact that, in the present one, the compromis-
sory clause defined ratione materiae the jurisdiction of the Court: a dis-
pute relating to the interpretation or application of the Treaty. In the
case concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
slavia), the objection regarding jurisdiction ratione materiae related to
the applicability of the Convention to a particular type of act: genocide
committed by a State. The applicability of the compromissory clause was
thus rendered subordinate by the reply to a preliminary question con-

44
OIL PLATFORMS (SEP. OP. RANJEVA) 844

cerning the scope of application of the 1948 Convention. In our
case, although the necessary condition was met, it nevertheless seemed
inadequate in the eyes of the Court.

That the Parties put forward conflicting propositions is not in itself
sufficient to establish the existence of a dispute; the Court must not limit
itself to a passive interpretation of its judicial function, contenting itself
with taking note of the divergence of views as such. It must establish the
plausibility of each of them in relation to the benchmark provisions
which are the text of the Treaty and its Articles. The Court’s task was to
verify and establish which of the arguments seemed admissible. In other
words, it is not a matter, at the preliminary objections stage, of stating
that the propositions are true or false from the legal standpoint, but of
analysing them to ensure there is nothing absurd about them, or nothing
contrary to the legal norm of positive law. The requirements of logic and
the need for realism associated with the juridical and judicial interpreta-
tion suggest that, when the elements of fact and of law are considered
under the terms of paragraphs 2, 5 and 6 of Article 79 of the Rules of
Court, the propositions should be classified according to their degree of
probability or possibility. But owing to the consensual nature of the basis
of the Court’s jurisdiction, it imposes a particular constraint upon its
own action: between the possible and the probable, it must opt for the
latter; the subjective aspect of the idea of possibility confers a lesser
degree of assent upon this modality as compared with the modality of
probability. This requirement is de rigueur: where the jurisdiction of
the Court is concerned, the rule of the strict interpretation of consent is
unbending.

Yet this is not to say that the implementation of these principles is
easy. The equipollent quality of the respective arguments of the Parties
provides the Court with only very limited scope for ascertaining whether
the arguments have been met. The difficulty resides in the fact that, in
incidental proceedings relating to the raising of a preliminary objection
and despite the flexibility characterizing the provisions of Article 79 of
the Rules of Court, the Respondent has no interest in the case being
judged on the merits or even simply discussed prior to the delivery of a
decision on jurisdiction. The foregoing means that due consideration
must be given to the idea that the legal settlement of disputes, just like the
exercise by the Court of its jurisdiction, are exceptional. The idea of lack
of jurisdiction would, in a way, seem to be previous to the idea of juris-
diction. As has been pointed out many times, legal settlement is no more
than a substitute for diplomatic settlement, so that the argument of lack
of jurisdiction in principle would be the confirmation of the true place
which the judicial institution is recognized to possess. But by making
itself regard as suspect the propositions serving as the basis for invoking
its jurisdiction, the Court, at the preliminary proceedings stage, weighs
up these arguments, jettisoning, in the sphere of the possible, what has
not been proved and retaining only the framework of the probable within
which the judicial body is circumscribed. By acting thus, the Court is per-

45
OIL PLATFORMS (SEP. OP. RANJEVA) 845

forming its jurisdictional function to the full as well as ensuring that there
is full and effective consent to its jurisdiction.

Unless the objection relates to the compétence de la compétence, as in
the genocide case, or is an objection of a general nature like the one
raised in the present case, the conclusion the Court may reach is limited
to an affirmative or negative response to the objection at the risk of pre-
judging the case. In 1972, the possibility of an objection without an exclu-
sively preliminary character was construed restrictively, not to say in a
highly exceptional manner.

IV. PREJUDGING THE ISSUE IN THE PRESENT CASE

In the present case, the upshot of the application of these methodo-
logical principles was that the issue was prejudged in a manner likely to
jeopardize the ensuing proceedings when the Judgment proceeded to con-
sider the Articles of the 1955 Treaty of Amity, Economic Relations and
Consular Rights. Article I was interpreted to the detriment of the exegesis.
The solution of continuity embodied by the formalization, in Article I, of
the obligations of friendship and peace, was not adequately evaluated at
its true worth. On the contrary, the Court favoured a reference to the
ideas which the practices of States have of the object of treaties of friend-
ship, commerce and navigation, While Iran’s maximalist interpretation
cannot be accepted, it is nevertheless hard to find in it nothing but exhor-
tatory principles, whereas the exceptional innovation of the 1955 Treaty
resides precisely in the transfer of these concepts of peace and friendship
from the domain of preambles to the corpus of the rules of positive treaty
law. While for psycho-political reasons the idea of a positive obligation
of peace or friendship may seem irrelevant, the idea of commerce in
the Judgment does not warrant such a restrictive interpretation of the
Treaty’s introductory article, restrictive to the point of not even stating
the existence of a negative obligation of conduct inherent in the require-
ments of friendship and peace.

On the other hand, despite the assertion that the purpose of Ar-
ticle I was to illuminate an understanding of the other Treaty provisions,
it is to be deplored that Article IV should have been interpreted in an
analytical context, that is to say, autonomously. In fact, prima facie, the
treatment referred to in the Article concerned contemplates that of aliens
in the classical context of international law, in other words, the condi-
tions governing the enjoyment of rights by aliens. But the combined
effects of excluding any territorial reference and of the provisions of
Article I raise the problem of the validity of the interpretation adopted
by the Judgment of the concept of treatment. It is beyond doubt that, in
itself, the idea of treatment frequently refers to essentially formal consid-
erations; they relate to the formalization, in legislative or regulatory acts,
of the manner in which a State performs its obligations to its partner with
respect to the latter’s nationals and enterprises. Yet is one wholiy justified

46
OIL PLATFORMS (SEP. OP. RANJEVA) 846

in deeming that Article IV excluded from the scope of its application the
actual, intentional conduct of the contracting parties with respect to
enterprises under the authority of the other party? Among other mean-
ings in common parlance, treatment denotes an attack on and the destruc-
tion of a military objective (Dictionnaire Robert, for example). More-
over, in making a negative determination on whether the actions involving
the destruction of the oil platforms were covered by Article IV, the Judg-
ment excludes the applicability of this provision to types of conduct con-
sisting in treating an enterprise as a hostage within an overall context of
hostile relations between the parties to the 1955 Convention. Only a con-
sideration of the merits of the case can provide a reply to this.

Lastly, since Article X, paragraph I, was adopted as the basis of the
jurisdiction of the Court and owing to the provisions of Article 80 of the
Rules of Court relating to counter-claims, a question arises regarding all
the rights of the United States of America: how can the link of connexity
be established between freedom of commerce and navigation and a pos-
sible claim for reparations for the destruction of warships?

These considerations linked to requirements of judicial prudence lay
down the limitations of the subject-matter of the preliminary proceedings
with a view to avoiding any risk of prejudging the issue. There must be a
clear and definite break between the subject-matter of the preliminary
objection under Article 79 of the Rules of Court and what is termed the
basis of jurisdiction. The objection relates only to the jurisdiction of the
Court or to admissibility, whereas what is designated as the basis of juris-
diction covers the arguments set forth in support of the claim. This being
so, the interpretation of the “bases of jurisdiction” does not affect the
rights of the parties if it is limited to meeting arguments on the sole
ground of the plausibility of the theses contended in relation to the prob-
lems inherent in the terms of the provisions, whose violation is relied
upon by the claimant. The reference to Article X of the Treaty in the
second paragraph of the operative part of the Treaty therefore appears
to merit criticism.

(Signed) Raymond RANJEVA.

47
